
	
		I
		111th CONGRESS
		1st Session
		H. R. 1314
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Ms. Linda T. Sánchez of
			 California (for herself, Mr. Bishop of
			 New York, Ms. Zoe Lofgren of
			 California, Ms. Matsui,
			 Mr. George Miller of California,
			 Mrs. Tauscher,
			 Mr. Israel,
			 Mr. Higgins,
			 Mrs. Lowey,
			 Mr. Sherman,
			 Ms. Woolsey,
			 Ms. Roybal-Allard,
			 Mr. Courtney,
			 Mr. Berman,
			 Mrs. Davis of California,
			 Mr. Filner,
			 Ms. Giffords, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for compensation to States incarcerating undocumented aliens charged with a
		  felony or two or more misdemeanors.
	
	
		1.Assistance for States
			 incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or
			 before convicted.
		
